    Case 1:20-cr-00021-MN Document 2 Filed 02/27/20 Page 1 of 1 PageID #: 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

____________________________________
UNITED STATES OF AMERICA,            )
                                     )
            Plaintiff,               )
                                     )
      v.                             )                  Criminal Action No. 20-21 MN
                                     )
PENGCHENG LV,                        )
                                     )
            Defendant.              )


                                             ORDER

       At Wilmington this 27th day of February 2020, having been advised by counsel that the

defendant intends to enter a plea of guilty to the Information,

       IT IS ORDERED that an Initial Appearance and Change of Plea hearing is scheduled for

Monday, March 30, 2020 at 2:00 PM in Courtroom 4A, J. Caleb Boggs Federal Building, 844

N. King Street, Wilmington, Delaware.

       IT IS FURTHER ORDERED that the time between this Order and the March 30, 2020

plea hearing shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(I).



                                                              ______________
                                              UNITED STATES DISTRICT JUDGE
